                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                            CEDAR RAPIDS DIVISION

  UNITED STATES OF AMERICA,
                   Plaintiff,                            No. 10-CR-30 CJW-MAR
  vs.                                              MEMORANDUM OPINION AND
                                                          ORDER
  MICHAEL LEE BEVINS,
                   Defendant.
                                  ____________________

                                  I.    INTRODUCTION
         This matter is before the Court on a First Supplemental and Substituted Petition to
Revoke Supervision (“Petition”). (Doc. 98). On July 29, 2021, the Court held an
evidentiary hearing on the Petition. (Doc. 104). At the conclusion of the hearing, the
Court found by a preponderance of the evidence that defendant violated the terms and
conditions of supervised release, as alleged in the Petition, and sentenced defendant to 18
months’ imprisonment, followed by an 8-year term of supervised release. Specifically,
the Court found defendant committed the following violations:
         Violation 1: Failure to Participate in Substance Abuse Testing

         Violation 2: New Law Violation; Assault on Peace Officer & Carrying
         Weapons

         Violation 3: Frequenting Places Where Children Congregate

         Violation 4: Possession of a Dangerous Weapon

Because there is little published caselaw on this issue and some misinformation circulating
in the public realm, the Court issues this Memorandum and Order to elaborate and




        Case 1:10-cr-00030-CJW-MAR Document 105 Filed 07/30/21 Page 1 of 5
memorialize its ruling that defendant’s possession of a machete constitutes a dangerous
weapon for purposes of supervised release.
                                  II.   BACKGROUND
         Defendant was convicted in October 2010 of failing to register as a sex offender
and sentenced to ten years in prison, followed by ten years on supervised release. (Doc.
56). He began supervised release on April 1, 2020. (Doc. 98, at 1). On July 3, 2021,
defendant had pitched a tent and had a camp fire on a sandbar in the Cedar River next to
the Minne Estema Park, located in Vinton, Iowa. He parked his vehicle next to another
vehicle near a boat ramp across from the sandbar.
         At about 9:30 p.m., Benton County Iowa Conservation Ranger Benjamin Hach
was on patrol in the park. He was driving his government-issued truck, which has a
large Conservation Office logo emblazoned on the doors. Officer Hach was in uniform,
which included shoulder patches identifying him as a conservation officer. Officer Hach
spotted defendant’s camp site. Officer Hach, who had become a peace officer in January
2021, did not know whether camping on a sandbar was permitted, so he decided to record
the license plates of the two vehicles parked near the boat ramp. Officer Hach got out of
his truck and walked over to the vehicles to record their license plate numbers. About
the time he finished this, he heard a man shouting aggressively at him from the camp site
and saw the man approaching toward him across the shallow water between the sand bar
and the boat ramp. It was sufficiently dark that Officer Hach could not tell whether the
man was armed. Officer Hach was unarmed, so he got back into his truck and left the
area.
         For approximately the next ten minutes Officer Hach continued with his duties of
patrolling the park. When he pulled into a circular drive of the park’s primitive camp
site, he saw another vehicle follow him in. Officer Hach recognized it as one of the two
vehicles previously parked at the boat ramp. As Officer Hach continued around the circle




                                             2

        Case 1:10-cr-00030-CJW-MAR Document 105 Filed 07/30/21 Page 2 of 5
to head back out, the other vehicle came to a stop, blocking Officer Hach’s exit. Officer
Hach then saw the defendant get out of that vehicle and quickly close the distance to
Officer Hach’s service vehicle. Defendant was carrying a machete, which Officer Hach
described as having a fixed steel blade of approximately a foot in length.
      Defendant approached Officer Hach’s driver’s side door and tapped hard enough
on the window with the blade of the machete to scratch the window. Defendant was
shouting obscenities at Officer Hach and continued to do so for about a minute before
defendant finally left, got in his vehicle, and drove away.
                                  III.   DISCUSSION
      The Court finds that defendant’s possession of the long-bladed knife, or machete,
which he used to threaten a peace officer constitutes a dangerous weapon for purposes of
supervised release. Defendant argued that he did not possess a dangerous weapon,
relying on a definition of “dangerous weapon” found on a United States Court website
purporting to define a dangerous weapon for purposes of supervised release. (Exhibit
F). The website provides no attribution for its definition. The Court finds that the
website’s definition is not the legal definition of dangerous weapon and finds that
defendant’s possession of a machete under the circumstances here constituted possession
of a dangerous weapon for purposes of a supervised release violation.
      First, a knife with a fixed blade constitutes a “dangerous weapon” as that term is
typically understood under federal law. See U.S. SENT’G GUIDELINES MANUAL § 1B1.1
cmt. n.1(E) (U.S. SENT’G COMM'N 2018) (defining a “dangerous weapon” as “an
instrument capable of inflicting death or serious bodily injury”); see also 18 U.S.C.
§ 930(g)(2) (explaining that for purposes of § 930, a dangerous weapon “means a weapon,
device, [or] instrument . . . that is used for, or is readily capable of, causing death or
serious bodily injury, except that such term does not include a pocket knife with a blade




                                            3

     Case 1:10-cr-00030-CJW-MAR Document 105 Filed 07/30/21 Page 3 of 5
of less than 2 ½ inches in length.”). A machete with a fixed blade of approximately a
foot fits these definitions of a dangerous weapon.
      Second, multiple courts have concluded that a knife can constitute a dangerous
weapon under the terms of a defendant’s supervised release. See United States v. Wiley,
703 F. App’x 950, 952 (11th Cir. 2017) (per curiam) (finding a folding knife with a
three-inch blade constituted a dangerous weapon under Florida law for purposes of
revocation of supervised release); United States v. Tumea, 810 F.3d 563, 566-67 (8th
Cir. 2016) (explaining that a knife designed to look like a carabiner constituted a
dangerous weapon under the terms of the defendant’s supervised release); United States
v. Wasielak, 253 F. App’x 822, 823-24 (11th Cir. 2007) (per curiam) (affirming district
court’s revocation for violations, including possession of a dangerous weapon when
defendant confronted law enforcement officers in an aggressive manner with a large
folding knife and a large hunting knife); United States v. Garcia-Mejia, 394 F.3d 396,
398 (5th Cir. 2004) (per curiam) (explaining that a condition of supervised release
prohibiting the possession of a dangerous weapon would not prevent the defendant from
using a steak-knife at a restaurant to eat his meal but would prevent the defendant from
carrying a steak-knife in his pocket for protection), vacated on other grounds, 545 U.S.
1102 (2005); United States v. Thomas, No. 06-CR-048-WMC-01, 2011 WL 4356231, at
*1 (W.D. Wis. Sept. 16, 2011) (finding defendant’s possession of a steak knife in his
suitcase constituted a dangerous weapon for purposes of revocation of supervised
release); United States v. LaClaire, No. 3:08-CR-30032-RAL, 2017 WL 959217, at *2
(D. S.D. Mar. 13, 2017) (finding possession of a five-inch pocket knife during an assault
constituted a dangerous weapon for purposes of supervised release); United States v.
Alston, No. 98-CR-176A, 2007 WL 2746901, at *5 (W.D.N. Y Sept. 19, 2007)
(concluding that a knife with a three-to-four-inch blade was a dangerous weapon under
terms of defendant’s supervised release); United States v. Pangelinan, No. CR. 99-




                                            4

     Case 1:10-cr-00030-CJW-MAR Document 105 Filed 07/30/21 Page 4 of 5
00001, 2007 WL 1175033, at *1-3 (D. Guam Apr. 23, 2007) (holding that a three-inch
pocket knife was a dangerous weapon under the terms of defendant's supervised release);
see also United States v. Smith, 561 F.3d 934, 939 (9th Cir. 2009) (en banc) (stating
when discussing 18 U.S.C. § 113(a)(3) that a knife was an “[i]nherently dangerous
weapon”).
      Third, the circumstances support the conclusion that the machete was a dangerous
weapon. Defendant confronted a law enforcement officer with the machete in an
aggressive manner.    In short, defendant used the machete as a dangerous weapon,
whatever its use might otherwise have been.
                                IV.    CONCLUSION
      This Court finds by a preponderance of the evidence that defendant violated the
terms of his supervised release by possessing a dangerous weapon. As stated on the
record during the hearing, the Court also found the government proved by a
preponderance of the evidence that defendant also committed the other three violations.
      IT IS SO ORDERED this 30th day of July, 2021.



                                        _________________________
                                        C.J. Williams
                                        United States District Judge
                                        Northern District of Iowa




                                           5

     Case 1:10-cr-00030-CJW-MAR Document 105 Filed 07/30/21 Page 5 of 5
